Case: 21-30771     Document: 00516506173          Page: 1    Date Filed: 10/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                October 12, 2022
                                   No. 21-30771                   Lyle W. Cayce
                                                                       Clerk

   Gwendolyn J. Allen,

                                                            Plaintiff—Appellant,

                                       versus

   Kilolo Kijakazi, Acting Commissioner of Social
   Security,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:20-CV-1468


   Before Jones, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          Gwendolyn Allen appeals from the judgment of the district court,
   which affirmed the Acting Commissioner of Social Security’s determination
   that Allen was not entitled to disability insurance benefits. The judgment
   below is AFFIRMED.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30771      Document: 00516506173            Page: 2    Date Filed: 10/12/2022




                                      No. 21-30771


          In April 2019, Allen applied for disability insurance benefits under
   Title II of the Social Security Act. She sought benefits for the time period
   between January 20, 2018, her alleged disability onset date, and March 31,
   2019, when her insured status expired. Allen argues that she suffers from
   three impairments that together entitle her to benefits: asthma,
   hypothyroidism, and depression.
          The Social Security Administration denied her application. Allen
   requested and received a hearing, which was held by an Administrative Law
   Judge (“ALJ”) in June 2020.
          The ALJ confirmed the denial of benefits in a written decision,
   following the steps established by the Social Security Administration for
   determining whether an individual is entitled to disability benefits. See
   20 C.F.R. § 404.1520(a). This involved four inquiries. The ALJ evaluated
   whether Allen (1) was engaged in substantial gainful activity, (2) had a severe
   impairment, (3) had an impairment that automatically qualifies as a disability,
   and (4) was able to do the work she had previously done.
          The ALJ made two determinations that are contested here. First, he
   found that Allen’s impairments were not medically equal to the impairments
   that automatically qualify as disabilities, listed in 20 C.F.R. pt. 404, subpt. P,
   app. 1 (“listed impairments”). Second, he found that Allen had the residual
   functional capacity (“RFC”) to perform light work as defined in 20 C.F.R.
   § 404.1567(b), and could still perform the tasks required in jobs she had
   previously held, such as working as a dictating machine transcriber, hospital
   admitting clerk, or administrative clerk. Consequently, he concluded that
   Allen did not qualify for benefits.
          Allen failed to overturn the ALJ’s decision in subsequent proceedings.
   Allen sought review by the Appeals Council, but they denied her request.
   She then filed a complaint in the district court. After reviewing the record




                                           2
Case: 21-30771      Document: 00516506173           Page: 3   Date Filed: 10/12/2022




                                     No. 21-30771


   and briefs from both parties, a magistrate judge recommended that the
   district court uphold the ALJ’s decision. The district court did so, and Allen
   timely appealed to this court.
          The “standard of review of social security disability claims is
   exceedingly deferential” to the Commissioner. Taylor v. Astrue, 706 F.3d
   600, 602 (5th Cir. 2012). Two inquiries govern judicial review of such cases:
   “whether the decision is supported by substantial evidence in the record and
   whether the proper legal standards were used in evaluating the evidence.”
   Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990). “Substantial evidence
   is more than a scintilla, less than a preponderance, and is such relevant
   evidence as a reasonable mind might accept as adequate to support a
   conclusion.” Hames v. Heckler, 707 F.2d 162, 164 (5th Cir. 1983). And the
   claimant bears the burden of proving her disability at each part of the four-
   step inquiry at issue here. Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995).
          The ALJ’s determination that Allen’s impairments were not
   medically equal to the listed impairments was supported by substantial
   evidence and used the proper legal standard. Allen argues that the ALJ failed
   to compare the results of her pulmonary function studies with the height and
   age chart contained at § 3.03 of the Appendix. This is incorrect; the ALJ
   explicitly cited § 3.03 in concluding that Allen’s condition was not equal to a
   listed impairment. For a person of Allen’s age and height, the chart requires
   a FEV1 of 1.55 or less for asthma to be considered disabling. Allen’s FEV1 is
   1.93. She offers no other reason to dispute that the “evidence in the record
   does not establish that the claimant’s impairment(s) meets or equals the
   severity” of any listed impairments.
          The ALJ’s determination regarding Allen’s RFC is also supported by
   substantial evidence. Allen offers four reasons that the RFC finding is
   deficient: (1) the ALJ never explained how Allen could keep to a regular




                                          3
Case: 21-30771      Document: 00516506173           Page: 4    Date Filed: 10/12/2022




                                     No. 21-30771


   schedule of light work given her frequent need to use an inhaler and self-
   medicate; (2) relatedly, the ALJ misunderstood the medical evidence
   because he did not consider her need to self-medicate with a portable
   nebulizer to place a limit on workplace activities; (3) the ALJ did not establish
   that Allen would not be off-task fifteen percent of the time, which a
   vocational expert testified would generally render someone in Allen’s
   position unemployable; and (4) this court’s precedents establish that Allen’s
   medical assessments were insufficient to support the RFC finding.
           None of these arguments presents positive evidence that Allen is
   incapable of performing light work. This is crucial because Allen, not the
   ALJ, bears the burden of proof at this step of the inquiry. Leggett, 67 F.3d at
   564. But none of her arguments show that she is incapable of doing light
   work; she merely contends that the ALJ has not shown that the reverse is
   true.
           To Allen’s first argument, the ALJ had substantial evidence that
   Allen’s medical regimen would not prevent her from doing light work. She
   drove a car, went shopping, made beds, did laundry, prepared simple meals,
   and attended to her personal hygiene. Such activities are consistent with an
   RFC of light work. See Owens v. Heckler, 770 F.2d 1276, 1282 (5th Cir. 1985)
   (affirming an RFC of light work where the claimant attended church, did light
   yard work, went to the grocery store and cared for his personal needs). And,
   as the Magistrate Judge’s Report explained, the use of an inhaler or nebulizer
   does not generally bar users from keeping a regular work schedule.
           Second, the medical professionals who examined Allen never limited
   her from participating in all workplace activities.        Contrary to Allen’s
   arguments, a prescription for an inhaler or medication—even with an
   instruction to “use as needed”—is not a limit on the patient’s scope of
   activity. It simply permits the user to take the medication when necessary.




                                          4
Case: 21-30771         Document: 00516506173              Page: 5       Date Filed: 10/12/2022




                                          No. 21-30771


   The dearth of medical restrictions on Allen’s work activities further supports
   the ALJ’s conclusion.
           Third, the ALJ was under no obligation to prove that Allen would stay
   on task at least 85% of the time. Allen bore of the burden of proving that her
   condition prevented her from regularly attending to work activities. Leggett,
   67 F.3d at 564. As it is, the facts do not support Allen’s position. In addition
   to the evidence mentioned above, Allen’s treatment history shows that her
   physicians usually diagnosed her with mild or moderate asthma. Further, the
   medical experts who reviewed Allen’s case both concluded that she was
   capable of light work.1
           Finally, this court’s precedent does not conflict with the ALJ’s
   decision. Allen analogizes her case to this court’s decision in Ripley v. Chater,
   67 F.3d 552 (5th Cir. 1995). The two cases are dissimilar. In that case, no
   medical professional had evaluated the effect of the claimant’s back condition
   on his ability to work. Here, two medical experts have evaluated Allen’s
   disability claim.      While it is true that neither doctor examined Allen
   personally, their reports nevertheless assisted the ALJ in evaluating the
   severity of Allen’s condition. Moreover, as Ripley noted, “[t]he absence of
   [a medical record] statement . . . does not, in itself, make the record
   incomplete. . . . where no medical statement has been provided, our inquiry
   focuses upon whether the decision of the ALJ is supported by substantial
   evidence in the existing record.” 67 F.3d at 557. Taken as a whole, the record
   furnishes substantial evidence for the ALJ’s decision.



           1
            In a scrivener’s error, the ALJ stated that one of the medical experts, Dr. Yoshida,
   had found Allen capable of sedentary work. In fact, Dr. Yoshida found that Allen was
   capable of occasionally lifting or carrying 20 pounds, frequently lifting or carrying 10
   pounds, standing or walking for up to six hours, and sitting for up to six hours. This means
   that she meets the requirements for light work. 20 C.F.R. § 404.1567(b).




                                                5
Case: 21-30771    Document: 00516506173         Page: 6   Date Filed: 10/12/2022




                                 No. 21-30771


         For these reasons, the judgment of the district court is AFFIRMED.




                                      6